EXHIBIT Final Version The United Illuminating Company $50,000,000 6.46% Senior Notes, Series A, due November3, 2018 $50,000,000 6.51% Senior Notes, SeriesB, due December1, 2018 $50,000,000 6.61% Senior Notes, SeriesC, due December1, 2020 Note Purchase Agreement Dated as of July29, 2008 Exh 4.3 NPA Final 8K.doc 1687300 Table of Contents Section Heading Page Section 1. Authorization of Notes 1 Section 2. Sale and Purchase of Notes 1 Section 3. Execution Date: Closings 2 Section 4. Conditions to Closings 2 Section4.1 Representations and Warranties 2 Section 4.2 Performance, No Default 2 Section 4.3 Compliance Certificates 3 Section 4.4 Opinions of Counsel 3 Section 4.5 Purchase Permitted by Applicable Law, Etc 3 Section 4.6 Payment of Special Counsel Fees 3 Section 4.7 Private Placement Number 3 Section 4.8 Changes in Corporate Structure 3 Section 4.9 Proceedings and Documents 4 Section 4.10 Sale of Notes to Purchasers 4 Section 4.11 Funding Instructions 4 Section 4.12 Governmental Authorizations, Etc. 4 Section 5 Representations and Warranties of the Company 4 Section5.1 Organization; Power and Authority 4 Section 5.2 Authorization, Etc 4 Section 5.3 Disclosure 5 Section 5.4 Organization and Ownership of Shares of Subsidiaries Affiliates 5 Section 5.5 Financial Statements 6 Section 5.6 Compliance with Laws, Other Instruments, Etc 6 Section 5.7 Governmental Authorizations, Etc 6 Section 5.8 Litigation, Observance of Agreements, Statutes and Orders 6 Section 5.9 Taxes 7 Section 5.10 Title of Property: Leases 7 Section 5.11 Licenses, Permits, Etc 7 Section 5.12 Compliance with ERISA 7 Section 5.13 Private Offering by the Company 9 Section 5.14 Use of Proceeds; Margin Regulations 9 Section 5.15 Existing Indebtedness 9 Section 5.16 Foreign Assets Control Regulations, Etc. 9 Section 5.17 Status Under Certain Statutes 10 Section 5.18 Environmental Matters 10 - i - Section6. Representations of the Purchaser 11 Section6.1. Purchase of Notes 11 Section6.2. Source of Funds 11 Section6.3. Accredited Investor 12 Section7. Information as to Company 13 Section7.1. Financial and Business Information 13 Section7.2. Officer’s Certificate 15 Section7.3. Inspection 15 Section8. Prepayment of the Notes 16 Section8.1. Optional Prepayments with Make-Whole Amount 16 Section8.2. Notice of Prepayment 16 Section8.3. Allocation of Partial Prepayments 17 Section8.4. Maturity; Surrender, Etc 17 Section8.5. Purchase of Notes 17 Section8.6. Make-Whole Amount 17 Section9. Affirmative Covenants 18 Section9.1. Compliance with Law 18 Section9.2. Insurance 19 Section9.3. Maintenance of Properties 19 Section9.4. Payment of Taxes and Claims 19 Section9.5. Corporate Existence, Etc 19 Section10. Negative Covenants 19 Section10.1. Maintenance of Consolidated Indebtedness 19 Section10.2. Subsidiary Indebtedness 20 Section10.3. Liens 20 Section10.4. Limitation on Sale and Leaseback Transactions 22 Section10.5. Disposition of Assets 22 Section10.6. Merger, Consolidation, Etc 23 Section10.7. Transactions with Affiliates 24 Section10.8. Terrorism Sanctions Regulations 24 Section11. Events of Default 24 Section12. Remedies on Default, Etc 26 Section12.1. Acceleration 26 Section12.2. Other Remedies 27 Section12.3. Rescission 27 Section12.4. No Waivers or Election of Remedies, Expenses, Etc 27 - ii - Section13. Registration; Exchange; Substitution of Notes Section13.1. Registration of Notes 27 Section13.2. Transfer and Exchange of Notes 28 Section13.3. Replacement of Notes 28 Section14. Payments on Notes 28 Section14.1. Place of Payment 28 Section14.2. Home Office Payment 29 Section15. Expenses, Etc 29 Section15.1. Transaction Expenses 29 Section15.2. Survival 30 Section16. Survival of Representations and Warranties; Entire Agreement. 30 Section17. Amendment and Waiver 30 Section17.1. Requirements 30 Section17.2. Solicitation of Holders of Notes 30 Section17.3. Binding Effect, Etc 31 Section17.4. Notes Held by Company, Etc 31 Section18. Notices 31 Section19. Reproduction of Documents 32 Section20. Confidential Information 32 Section21. Substitution of Purchaser 33 Section22. Miscellaneous 33 Section22.1. Successors and Assigns 33 Section22.2. Construction 34 Section22.3. Consent to Jurisdiction; Service of Process; Waiver of Jury Trial 34 Section22.4. Payments Due on Non-Business Days 35 Section22.5. Severability 35 Section22.6. Accounting Terms 35 Section22.7. Counterparts 35 Section22.8. Governing Law 35 - iii - Exhibit 1-A — Form of 6.46% Senior Note, SeriesA, due November3, 2018 Exhibit 1-B — Form of 6.51% Senior Note, Series B, due December1, 2018 Exhibit 1-C — Form of 6.61% Senior Note, SeriesC, due December1, 2020 Exhibit 2 — Form of Funds Delivery Instruction Letter Exhibit 4.4(a) — Form of Opinion of Counsel for the Company Exhibit 4.4(b) — Form of Opinion of Special Counsel for the Purchasers Schedule A — Names and Addresses of Purchasers Schedule B — Defined Terms Schedule 5.3 — Disclosure Documents Schedule 5.4 — Subsidiaries Schedule 5.5 — Financial Statements Schedule 5.14 — Use of Proceeds Schedule 5.15 — Existing Indebtedness – Execution Date Annex A — Existing Indebtedness – Each Closing - iv - The
